DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 113-116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasaki et al. (US 20180061386 A1).
	Regarding claim 113, Takasaki discloses a drum, comprising: a drum shell (2) having an inner wall; and an electronics module within said inner wall, said electronics module attached to said drum shell (Fig. 2), said electronics module comprising: a local power source (para. 0109); one or more sensors (10, 20, 30, 40), each of said sensors configured to, upon an actuation of said drum, produce a sensor impulse (para. 0109); a circuit for accepting sensor impulses from said one or more sensors (Fig. 4); and a transmitter for sending instrument signals based upon said sensor impulses (Fig. 4).  
	Regarding claim 114-116, Takasaki discloses: wherein said electronics module is on a trigger platform (6), and wherein said trigger platform is attached to said drum shell (Fig. 2); wherein said electronics module is below said drumhead and approximately in a center of said drum (Fig. 2); wherein said one or more sensors collectively produce said sensor impulses, said sensor impulses comprising impulses in response to actuation of said drumhead, vibration of said drum shell, and pressure on said drumhead (para. 0048-0049, 0109). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 89, and 110-112 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEHISA (US 20190051271 A1).
	Regarding claim 89, TAKEHISA discloses a drum instrument (Figs. 1-4), comprising: a drum shell (26); a drumhead (21) on said drum shell; a throw-off connected to said drum shell (para. 0022: “These mounts 30, 30 are constituted by a fixed strainer and a movable strainer …. The mount 30 includes a lever 34. Opposite ends of each of the snare wires 29 are fastened to the respective mounts 30, 30. The snare wires 29 are tensioned so as to be selectively movable toward and away from the lower surface of the resonance head 22 by an operation of the lever 34”); a first sensor (48) connected to said throw-off (i.e., sensor 48 is connected to said throw-off via the snare wires 29; see para. 0022, 0025 and Fig. 3C) and configured to recognize whether said throw-off is in a first position or a second position (para. 0025); and an electronic configured to accept impulses from said first sensor and further configured to send instrument signals to an external device (para. 0026-0027), said electronic comprising a circuit board (CPU 5) and a transmitter (e.g., communication I/F, see para. 0027).  
	TAKEHISA does not mention explicitly: said instrument signals are wirelessly sent to an external device.
	The examiner takes official notice that wireless communication (e.g., Bluetooth) between a percussion instrument and an external device is well-known in the art. It would have been obvious to one of ordinary skill in the art to apply, as an intended use, such well-known technique to the transmitter of TAKEHISA in order to, for example, improve the mobility of said drum instrument. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 110, TAKEHISA discloses: wherein said first sensor is a switched sensor (para. 0025: “This sensor 48 is configured to detect whether the snare wires 29 are brought into contact with the lower surface of the resonance head 22 by an operation of the lever 34”; as such, by inherency, said first sensor is a switched sensor).  
	Regarding claim 111, TAKEHISA discloses: wherein said first position is an upward position (i.e., the snare wires 29 are brought into contact with the lower surface of the head 22) and said second position is a downward position (para. 0025); and wherein said electronic is configured to send instrument signals corresponding to a snare sound when said throw-off is in said first position and corresponding to a Page 7 of 19Serial No. 17/153,819second sound different from said snare sound when said throw-off is in said second position (para. 0031, 0035).  
	TAKEHISA does not mention explicitly: said instrument signals are wirelessly sent to an external device. The examiner takes official notice that wireless communication (e.g., Bluetooth) between a percussion instrument and an external device is well-known in the art. It would have been obvious to one of ordinary skill in the art to apply, as an intended use, such well-known technique to the transmitter of TAKEHISA in order to, for example, improve the mobility of said drum instrument. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 112, TAKEHISA discloses: wherein said first position is an on position and said second position is an off position (para. 0025); and wherein said electronic is configured to wirelessly send instrument signals corresponding to a snare sound when said throw-off is in said first position and corresponding to a second sound different from said snare sound when said throw-off is in said second position (either taught or rended obvious by TAKEHISA, see discussion for claim 111).  
6.	Claim 90, 92 and 94-95 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEHISA in view of Takasaki et al.
	Regarding claim 90, TAKEHISA discloses: wherein said drum further comprises a second sensor (e.g., 47C) connected to said drumhead and configured to produce an impulse upon actuation of said drumhead (para. 0024, 0026).
TAKEHISA does not mention explicitly: said second sensor is connected an underside of said drumhead.
Takasaki discloses a drum instrument (Figs. 1-2), comprising: a drumhead (3); a central sensor (10) connected to an underside of said drumhead and configured to produce an impulse upon actuation of said drumhead (Fig. 4 and related text).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of TAKEHISA to attach the second sensor to an underside of said drumhead as taught by Takasaki. Doing so would shorten a delay time of sound production control while reducing manufacturing costs, and it is possible to prevent a decrease in detection sensitivity of a strike on a peripheral side of a struck surface (Takasaki, para. 0002).
	Regarding claim 92, TAKEHISA discloses: wherein said drum further comprises third and fourth sensors (47A, 47B), wherein each of said third and fourth sensors is configured to produce an impulse upon actuation of said drumhead (para. 0026), and wherein each of said second, third, and fourth sensors is a piezoelectric sensor (para. 0024: “The sensor 47 is a pressure-sensitive sensor, for example”).
	TAKEHISA does not mention explicitly: wherein said second sensor is connected approximately in a center of said underside of said drumhead, and said third and fourth sensors are connected on diametrically opposing sides of the center of said underside of said drumhead.
	Takasaki teaches: wherein said central sensor is connected approximately in a center of said underside of said drumhead, and a third (20) and a fourth (30) sensors are connected on diametrically opposing sides of the center of said underside of said drumhead (Fig. 2).
	It would have been obvious to one ordinary skill in the art to modify the invention of TAKEHISA to connect said second, third and fourth sensors to said drumhead as taught by Takasaki. Doing so would shorten a delay time of sound production control while reducing manufacturing costs, and it is possible to prevent a decrease in detection sensitivity of a strike on a peripheral side of a struck surface (Takasaki, para. 0002).
	Regarding claim 94, TAKEHISA discloses: wherein said drum comprises said first sensor, said second sensor, a third sensor (25) in mechanical communication with said drum shell and configured to produce an impulse in response to vibration of said drum shell (para. 0019); and a fourth sensor (47); wherein said fourth sensor is in mechanical communication with said drumhead and is configured to produce an impulse in response to pressure on said drumhead (para. 0024); and wherein said electronic is configured to accept impulses from said first, second, third and fourth sensors, and further configured to send an instrument signal to an external device, said instrument signal based on the impulses accepted from said first, second, third and fourth sensors (para. 0026-0027).  
	TAKEHISA does not mention explicitly: said fourth sensor is in mechanical communication with said underside of said drumhead; wherein said electronic is configured to wirelessly send an instrument signal to an external device. However, as discussed above (see discussion for claims 89 and 90), the combination of TAKEHISA and Takasaki renders the claimed invention obvious, and the mere application of the well-known wireless communication (e.g., Bluetooth) technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 95, TAKEHISA discloses: wherein said second (e.g., 47C) and third (25) sensors are piezoelectric sensors (para. 0019, 0024) andPage 4 of 19Serial No. 17/153,819 Office Action dated May 26, 2022Response dated August 18, 2022said fourth sensor is a force sensitive ("FS") sensor (para. 0024).  
7.	Claims 99-100, 102, 104-106, 108-109 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki et al. (US 20180061386 A1) in view of Takasaki et al. (US 10147409 B2, hereinafter Takasaki-II).
	Regarding claim 99, Takasaki discloses a drum (Figs. 1 and 2), comprising: a drum shell (2); a drumhead (3) on said drum shell; an electronics module (supported by frame 7, Fig. 2) comprising: three or more sensors, said three or more sensors comprising at least: a first sensor (10) connected to an underside of said drumhead and configured to produce an impulse upon actuation of said drumhead; and a third sensor (20)  in mechanical communication with said underside of said drumhead and configured to produce an impulse in response to pressure on said drumhead (Figs. 2-3; para. 0048, 0049); and an electronic (7) configured to accept impulses from said three or more sensors (para. 0095-0096) and further configured to send instrument signals to an external device (77/78, Fig. 4), said electronic comprising a circuit board and a transmitter (Fig. 4); wherein said electronics module is below said drumhead and approximately in a center of said drum (Fig. 2); and Page 5 of 19Serial No. 17/153,819wherein said electronic is configured to accept impulses from said first, third and fourth sensors, and further configured to send instrument signals to an external device (Fig. 4), said instrument signals based on the impulses accepted from said sensors (para. 0095-0096).  
	Takasaki does not mention explicitly: a second sensor in mechanical communication with said drum shell and configured to produce an impulse in response to vibration of said drum shell; said electronic configured to accept impulses from said second; and said electronic further configured to wirelessly send instrument signals to the external device.
	Takasaki-II discloses a drum instrument (Figs. 1-2), comprising: a drum shell (11); a drumhead (12); a sensor (35) in mechanical communication (via with frame 20, Fig. 2) with said drum shell and configured to produce an impulse in response to vibration of said drum shell (col. 6, lines 50-62), wherein said sensor is connected to an underside of said drumhead (Fig. 2).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takasaki in view of Takasaki-II to arrive the claimed invention by providing a second sensor (i.e., a rim sensor) to an underside of said drumhead as taught by Takasaki-II. Doing so would provide a mechanism through which vibration of the shell caused by striking the rim can be captured more effectively (Takasaki-II, col. 10, line 64 – col. 11, line 22).
 	A to the limitation of wirelessly transmitting instrument signals to the external device, the examiner takes official notice that wireless communication (e.g., Bluetooth) between a percussion instrument and an external device is well-known in the art. It would have been obvious to one of ordinary skill in the art to apply, as an intended use, such well-known technique to the transmitter of Takasaki in order to, for example, improve the mobility of said drum instrument. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 100, Takasaki discloses: wherein said first sensor is piezoelectric sensors and said third sensor is a force sensitive ("FS") sensor (para. 0064-0066, 0070).  
	Regarding claim 102, Takasaki discloses: wherein said drum further comprises fourth (30) and fifth (40) sensors connected to said underside of said drumhead and each configured to produce an impulse upon actuation of said drumhead (Figs. 2 and 3); wherein said electronic is further configured to accept impulses from said fourth and fifth sensors (Fig. 4), and wherein said instrument signals are also based on the impulses accepted from said fourth and fifth sensors (para. 0048-0049).  
	Regarding claim 104, Takasaki discloses: wherein said electronics module further comprises a local power source configured to power said electronic (para. 0109).
	Regarding claim 105, Takasaki discloses: wherein said drum further comprises fourth (30) and fifth (40) sensors, wherein said first sensor (10) is connected approximately in a center of said underside of said drumhead, and said fourth and fifth sensors are connected on diametrically opposing sides of the center of said underside of said drumhead (Figs. 2 and 3).
	Regarding claim 106, Takasaki discloses: wherein said third sensor is a force sensitive ("FS") sensor (para. 0064-0066, 0070).  
	Regarding claim 108, Takasaki discloses: wherein said electronics module is on a trigger platform (6), and wherein said trigger platform is attached to said drum shell (Fig. 2).  
	Regarding claim 109, Takasaki discloses: wherein said first sensor and said third sensor are above said body of said electronics module (Fig. 2); and the combination of Takasaki and Takasaki-II renders it obvious: wherein said second sensor and said electronic are within a body of said electronics module (see discussion for claim 99 above).
	Regarding claim 117, Takasak discloses: wherein said one or more sensors comprises a first sensor (e.g., 10) producing said impulses in response to actuation of said drumhead (para. 0048-0049); and a third sensor (20) producing said impulses in response to pressure on said drumhead (para. 0048-0049).  
Takasaki does not mention explicitly: a second sensor producing said impulses in response to vibration of said drum shell.
Takasaki-II discloses a sensor (35) in mechanical communication (via with frame 20, Fig. 2) with said drum shell and configured to produce an impulse in response to vibration of said drum shell (col. 6, lines 50-62), wherein said sensor is connected to an underside of said drumhead (Fig. 2).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takasaki in view of Takasaki-II to arrive the claimed invention by providing a second sensor (i.e., a rim sensor) to an underside of said drumhead as taught by Takasaki-II. Doing so would provide a mechanism through which vibration of the shell caused by striking the rim can be captured more effectively (Takasaki-II, col. 10, line 64 – col. 11, line 22).
8.	Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over Takasaki et al. (US 20180061386 A1).
	Regarding claim 118, Takasaki does not mention explicitly: wherein said local power source comprises one or more batteries.
	The examiner takes official notice that an electronic drum instrument comprising electronics module further comprises a local power source configured to power said electronics module, wherein said local power source comprises one or more batteries, is well-known in the art. It would have been obvious to one of ordinary skill in the art to apply, as an intended use, such well-known technique to the electronics module of Takasaki in order to, for example, improve the mobility of said drum instrument. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

Response to Arguments
9.	Applicant's arguments received 08/18/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-8 as set forth above in this Office action.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837